Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Barry Young (Reg. #: 27,744) on 03/02/2021.
The application has been amended as follows:

 (Currently Amended)   A method of coordinating metadata microservices in a deduplication system that processes requests from a plurality of clients for deduplicating, storing and retrieving data slices and that queries worker nodes, said metadata microservices comprising a master node and one or more worker nodes connected as a network, the method comprising: 
assigning to said worker nodes by the master node using consistent hashing non-overlapping partitions of a full range of identity values identifying data similarity groupsnodes are responsible;

scaling worker nodes using a custom metric based upon demand by splitting a worker node and adding an additional worker node or by eliminating a worker node by merging the worker node being eliminated with another worker node; and 
reassigning ranges of said identity values to said scaled worker nodes by said master node using consistent hashing.

9.  (Currently Amended)  A computer program product comprising non-transitory computer readable storage medium embodying instructions for controlling a processor to perform a method of coordinating metadata microservices in a deduplication system that processes requests from a plurality of clients for deduplicating, storing and retrieving data slices and that queries worker nodes, said metadata microservices comprising a master node and one or more worker nodes connected as a network, the method comprising:
 assigning to said worker nodes by the master node using consistent hashing non-overlapping partitions of a full range of identity values identifying data similarity groupsnodes are responsible;
monitoring queries to said worker nodes and comparing a level of said queries to a preselected metric to measure demand; 

reassigning ranges of said identity values to said scaled worker nodes by said master node using consistent hashing.

Allowable Subject Matter
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results, as well as, examiner’s amendment to incorporate the “non-overlapping partitions of a full range of identity values” in combination with claim as a whole, overcame the prior art of record found hence the application is still in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159